EXHIBIT 10.3
 
EXECUTION VERSION
 
THIRD AMENDMENT NOTE


THIS THIRD AMENDMENT NOTE (“NOTE”) HAS NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.
 
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE LIENS AND SECURITY
INTERESTS SECURING THE OBLIGATIONS EVIDENCED BY THIS NOTE, THE EXERCISE OF ANY
RIGHT OR REMEDY WITH RESPECT HERETO, AND CERTAIN OF THE RIGHTS OF THE HOLDER
HEREOF ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION
AGREEMENT DATED AS OF APRIL 30, 2013 (AS AMENDED, RESTATED, SUPPLEMENTED, OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”), BY AND
AMONG WEBSTER BANK, N.A., AS SENIOR AGENT, THE OTHER SENIOR CREDITORS PARTY
THERETO, BIA DIGITAL PARTNERS SBIC II LP, AS SUBORDINATED AGENT, AND THE OTHER
SUBORDINATED CREDITORS PARTY THERETO. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE SUBORDINATION AGREEMENT AND THIS NOTE, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.




$750,000
December 30, 2013





FOR VALUE RECEIVED, intending to be legally bound hereby, GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), WBS CONNECT LLC, a Colorado
limited liability company (“WBS”), PACKETEXCHANGE INC., a Delaware corporation
(“PEI”), PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEIUSA”),
COMMUNICATION DECISIONS-SNVC, LLC, a Virginia limited liability company
(“Communication Decisions”), CORE180, LLC, a Delaware limited liability company
(“Core180”), ELECTRA LTD., a Virginia corporation (“Electra”), IDC GLOBAL, INC.,
a Delaware corporation (“IDC”), NT NETWORK SERVICES, LLC, a Delaware limited
liability company (“NT Network”), and NLAYER COMMUNICATIONS, INC., an Illinois
corporation (“nLayer” and together with GTTI, GTTA, WBS, PEI, PEIUSA,
Communication Decisions, Core180, Electra, IDC and NT Network, individually and
collectively, jointly and severally, the “Borrower”), hereby promise to pay to
the order of PLEXUS FUND III, L.P. (the “Purchaser”) at the office of the
Purchaser initially located at 200 Providence Road, Suite 210, Charlotte, North
Carolina (or such other address as the Purchaser may specify in writing to
Borrower), the principal sum of SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS
($750,000), or such lesser amount as shall equal the aggregate unpaid principal
amount of this Note, on the dates specified in the Note Purchase Agreement and
to pay interest on such principal amount on the dates and at the rates
(including, if applicable, the Default Rate) specified in the Note Purchase
Agreement.  All payments due to the Purchaser under this Note shall be made at
the place, in the type of money and funds and in the manner specified in the
Note Purchase Agreement.


As used in this Note, “Note Purchase Agreement” shall mean the Second Amended
and Restated Note Purchase Agreement dated as of April 30, 2013, among Borrower,
the other Note Parties signatory

 
 

--------------------------------------------------------------------------------

 

thereto, the financial institutions identified therein as Purchasers and BIA
Digital Partners SBIC II LP, as agent for the Purchasers (in such capacity the
“Agent”), as amended, supplemented and/or modified from time to
time.  Capitalized terms that are used herein and not defined herein shall have
the meaning given to such terms in the Note Purchase Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Note
Purchase Agreement.


This Note shall be construed and interpreted in accordance with the laws of the
State of New York (excluding the laws applicable to conflicts or choice of
law).  If any of the terms of this Note, or any agreement or instrument securing
payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


The holder of this Note is entitled to all of the benefits under the Note
Purchase Agreement and the other Note Documents including certain security
provided thereunder and, upon the occurrence of certain events or conditions,
payment of the Default Rate of interest.  In addition, in case an Event of
Default shall occur, the principal of, and accrued interest and fees, if any, on
this Note shall become due and payable in the manner and with the effect
provided in the Note Purchase Agreement.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Note Purchase Agreement, notice of nonpayment,
notice of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.


This Note was issued with original issue discount (as defined in § 1273(a) of
the Code and Regulation § 1-1273-1 promulgated thereunder). The Purchaser can
obtain the information described in Regulation § 1. 1275-3 promulgated under the
Code by writing to: Global Telecom and Technology, Inc., 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102, Attention:  Chief Financial Officer.


This Note is one of the Third Amendment Notes referred to in Section 2.1.5(a) of
the Note Purchase Agreement.




[Signature Page to Follow]

 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.


GLOBAL TELECOM & TECHNOLOGY, INC.
 
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
By:
  /s/ Richard D. Calder, Jr.  
By:
  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and CEO
 
Name:   Richard D. Calder, Jr.
Title:  President and CEO
     
PACKETEXCHANGE, INC.
 
 
WBS CONNECT, LLC
By:
  /s/ Richard D. Calder, Jr.  
By:
  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and CEO
 
Name:   Richard D. Calder, Jr.
Title:  President and CEO
     
PACKETEXCHANGE (USA), INC.
 
 
NLAYER COMMUNICATIONS, INC.
By:
  /s/ Richard D. Calder, Jr.  
By:
  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and CEO
 
Name:   Richard D. Calder, Jr.
Title:  President and CEO
     
COMMUNICATION DECISIONS-SNVC, LLC
 
 
CORE180, LLC
 
By:
  /s/ Richard D. Calder, Jr.  
By:
  /s/ Richard D. Calder, Jr.
Name:   Richard D. Calder, Jr.
Title:  President and CEO
 
Name:   Richard D. Calder, Jr.
Title:  President and CEO
     
ELECTRA LTD.
 
 
IDC GLOBAL, INC.
By:
  /s/ Richard D. Calder, Jr.  
By:
  /s/ Richard D. Calder, Jr.
Name:   Richard D. Calder, Jr.
Title:  President and CEO
 
Name:   Richard D. Calder, Jr.
Title:  President and CEO
     
NT NETWORK SERVICES, LLC
 
   
By:
  /s/ Richard D. Calder, Jr.      
Name:   Richard D. Calder, Jr.
Title:  President and CEO
   











Third Amendment Note
(Plexus Fund III, L.P.)